Title: From Thomas Jefferson to United States Congress, 6 January 1809
From: Jefferson, Thomas
To: United States Congress


                  
                     To the Senate & House of Representatives 
                        of the United States. 
                     Jan. 6. 1809
                  
                  I now lay before Congress a statement of the works of defence which it has been thought necessary to provide in the first instance for the security of our seaport towns & harbours, & of the progress towards their completion. their extent has been adapted to the scale of the appropriation, & to the circumstances of the several places.
                  The works undertaken at New York are calculated to annoy and endanger any naval force which shall enter the harbour, & still more one which should attempt to lie before the city. to prevent altogether the entrance of large vessels, a line of blocks across the harbour has been contemplated, and would, as is believed, with the auxiliary means already provided, render that city safe against naval enterprize. the expence, as well as the importance of the work, render it a subject proper for the special consideration of Congress.
                  At New Orleans two separate systems of defence are necessary, the one for the river, the other for the lake, which at present can give no aid to one another. the canal now leading from the lake, if continued into the river would enable the armed vessels in both stations to unite, & to meet; in conjunction, an attack from either side. half the aggregate force would then have the same effect as the whole; or the same force double the effect of what either can now have. it would also enable the vessels stationed in the lake, when attacked by superior force, to retire to a safer position in the river. the same considerations of expence & importance render this also a question for the special decision of Congress.
                  
                     Th: Jefferson 
                     
                     
                  
               